--------------------------------------------------------------------------------

Exhibit 10.18




CAPITAL ONE FINANCIAL CORPORATION
2004 Stock Incentive Plan
Nonstatutory Stock Option Award Agreement


No. of Shares Subject to Option:_________________


THIS NONSTATUTORY STOCK OPTION AWARD AGREEMENT (this “Agreement”), dated January
26, 2011 (the “Date of Grant”) between CAPITAL ONE FINANCIAL CORPORATION, a
Delaware corporation (“Capital One” or the "Company"), and ___________________
("Optionee" or “you”), is made pursuant and subject to the provisions of the
Company's 2004 Stock Incentive Plan, as amended and restated (the "Plan"), and
all capitalized terms used herein that are defined in the Plan shall have the
same meaning given them in the Plan unless they are otherwise defined herein.


W I T N E S S E T H :


1.              Grant of Options.  Capital One hereby grants to Optionee options
to purchase from the Company (each an “Option,” collectively, the "Options") all
or any part of an aggregate of __________________ shares (the "Option Shares")
of common stock of the Company, $.01 par value per share, at the purchase price
per share of $________ (the "Option Price"), being not less than 100% of the
Fair Market Value per Share on the Date of Grant, such Options to be exercisable
as hereinafter provided.  The Options shall be nonstatutory options that do not
receive favorable tax treatment under Section 422 of the Internal Revenue Code.


2.              Terms and Conditions.  The Options evidenced by this Agreement
are subject to the following terms and conditions:


(a)           Expiration Date.  The Options shall expire on January 25, 2021
(the “Expiration Date”), unless earlier terminated as provided for herein.


(b)           Transferability.  The Options are transferable under the following
conditions:


(i)             Except as provided in the following paragraph and in Section
2(d) below, the Options shall be nontransferable except by will or by the laws
of descent and distribution and, during the lifetime of Optionee, may be
exercised only by Optionee, except as provided in Section 3 below.


The Options (or any portion thereof) may be transferred by the Optionee to (1)
the spouse, children, or grandchildren of Optionee (“Immediate Family Members”);
(2) a trust or trusts for the exclusive benefit of Optionee and/or such
Immediate Family Members; or (3) a partnership in which Optionee and/or such
Immediate Family Members are the only partners, provided that (a) no
consideration is paid to the Optionee in connection with the transfer; (b) in
the event of a transfer to an individual, the Options are exercisable, during
the original transferee’s lifetime, only by the transferee or by his or her
guardian or legal representative; (c) following such transfer, Optionee retains
no interest or reversion in the Options (or the underlying Shares upon exercise)
and has no right to alter or amend the Options or revoke the transfer; and (d)
subsequent transfer of the Options by the transferee (excluding transfers by
will or by the laws of descent and distribution) is prohibited.

 
 

--------------------------------------------------------------------------------

 

Following transfer, the Options shall continue to be subject to the same terms
and conditions as were applicable to the Options immediately before transfer
(including terms and conditions based on the employment status of the Optionee);
provided that where appropriate, all references in this Agreement to “Optionee”
shall be deemed to refer to the transferee.


(ii)            Promptly upon transfer of any Options, the Optionee shall
deliver written notice of the transfer to the Company’s Human Resources
Department at the Company’s West Creek office in Richmond, Virginia.  That
written notice shall identify the transferee and the effective date of the
transfer.


(iii)           If sale to the transferee of the Option Shares issuable upon
exercise of the Options is not registered under the Securities Act of 1933, as
amended, the Company, in its sole discretion, may condition such sale upon such
terms and requirements as it deems appropriate to comply with applicable law.


(c)            Vesting of Options.


[For Chief Executive Officer:  Subject to the provisions of Section 3 below, the
Options shall become exercisable in full on the third anniversary of the Date of
Grant (the “Vesting Date”).]


[For other executive officers:  Subject to the provisions of Section 3 below,
the Options shall become exercisable as follows:


One-third of the Options on the first anniversary of the Date of Grant
One-third of the Options on the second anniversary of the Date of Grant
One-third of the Options on the third anniversary of the Date of Grant


Each of the anniversaries of the Date of Grant above shall be a “Vesting Date.”]


Notwithstanding the foregoing, the Options shall become fully exercisable upon
the death or Disability of Optionee or upon a Change of Control, and in that
event the date upon which the Options become fully exercisable due to death,
Disability or a Change of Control shall be the “Vesting Date” for all applicable
Options hereunder.  Upon the Optionee’s Retirement before vesting of the
Options, the Options shall continue to vest (to the extent not already vested)
and shall become exercisable in full on the applicable Vesting Dates. Except as
otherwise provided in subsections 3(a), 3(b), 3(c), 3(d) and 3(e) below, the
right of Optionee and Optionee’s successors in interest to exercise the Options
shall terminate three months after the date Optionee’s employment terminates
(but no later than the Expiration Date).


(d)           Method of Exercising and Payment for Shares. The Options may be
exercised by:

 
 

--------------------------------------------------------------------------------

 

(i)             Following the procedures for the exercise of Options as may be
established from time to time by the Company or its designated agent (the
“Procedures”). The Company will notify Optionee of the Procedures which will
specify (1) any required notification, whether oral or written, to the Company
or its designated agent; (2) the method for cash payment of the Option Price and
any additional amounts to the Company or its designated agent; (3) if an
Optionee elects to substitute Shares that an Optionee owns (valued at the Fair
Market Value on the exercise date) for all or any portion of the cash payment,
the method for delivery of such Shares to the Company or its designated agent;
(4) if the Optionee exercises by means of a “cashless exercise,” any
requirements related to such cashless exercise; and (5) any other requirements,
including completion of any required tax or other forms, which must be completed
prior to the exercise of the Options. The Optionee may contact (a) the Human
Resources Department at the Company’s West Creek office in Richmond, Virginia or
(b) the Company’s designated agent to obtain a copy of the Procedures; or


(ii)            Delivering written notice of exercise to the Human Resources
Department at the Company’s West Creek office in Richmond, Virginia or to the
Company’s designated agent. Such notice shall be accompanied by payment of the
Option Price in full by cash (which shall include payment by check, bank draft
or money order payable to the order of the Company). Optionee may by election
substitute the delivery of Shares that Optionee owns (valued at their Fair
Market Value on the date of exercise) that are duly endorsed for transfer for
all or any portion of the cash payment, or Optionee may exercise the Options by
means of a “cashless exercise” pursuant to which Option Shares may be issued
directly to Optionee’s designated broker/dealer upon receipt by the Company of
the Option Price in cash from such broker/dealer.


The exercise date will be, in the case of (i) above, the date upon which all of
the Procedures have been completed by the Optionee, or such later date as agreed
to by the Optionee and the Company or its designated agent, and in the case of
(ii) above, the date that the written notice, together with any accompanying
payment, is received by the Company.


3.             Termination of Employment.  If Optionee's employment with the
Company or any Subsidiary terminates for any reason other than death,
Disability, Retirement or a Change of Control, including for Cause, as defined
herein, Optionee shall forfeit all rights under the Options except to the extent
the Options are already vested.


For the purposes of this Agreement, “Cause” shall be defined as the willful and
continued failure by you to perform substantially your duties with the Company
or any affiliated company (other than any such failure resulting from incapacity
due to physical or mental illness), after a written demand for substantial
performance is delivered to you by the Capital One Board of Directors (the
“Board”), the Committee, or the Chief Executive Officer of the Company that
specifically identifies the manner in which the Board, the Committee or the
Chief Executive Officer of the Company believes that you have not substantially
performed your duties, or the willful engaging by you in illegal conduct or
gross misconduct that in either case is materially and demonstrably injurious to
the Company.


For purposes of this Section 3, no act, or failure to act, on your part shall be
considered “willful” unless it is done, or omitted to be done, by you in bad
faith or without reasonable belief that your action or omission was in the best
interests of the Company.  Any act, or failure to act, based upon (A) authority
given pursuant to a resolution duly adopted by the Board, or if the Company is
not the ultimate parent corporation of the affiliated companies and is not
publicly-traded, the board of directors of the ultimate parent of the Company
(the “Applicable Board), (B) the instructions of the Chief Executive Officer of
the Company (unless you are the Chief Executive Officer at the time of any such
instruction) or (C) the advice of counsel for the Company shall be conclusively
presumed to be done, or omitted to be done, by you in good faith and in the best
interests of the Company.  The cessation of your employment shall not be deemed
to be for Cause unless and until there shall have been delivered to you a copy
of a resolution duly adopted by the affirmative vote of not less than
three-quarters of the entire membership of the Applicable Board (excluding you,
if you are a member of the Applicable Board) at a meeting of the Applicable
Board called and held for such purpose (after reasonable notice is provided to
you and you are given an opportunity, together with your counsel, to be heard
before the Applicable Board), finding that, in the good faith opinion of the
Applicable Board, you are guilty of the conduct described in this Section 3, and
specifying the particulars thereof in detail.

 
 

--------------------------------------------------------------------------------

 

(a)            Exercise following Death.  Except as provided in subsection 3(c),
if Optionee dies while employed by the Company or any Subsidiary or within three
months following termination of employment, and before the exercise in full or
expiration of the Options, Optionee's estate, or the person or persons to whom
the rights under the Options shall have passed by will or the laws of descent
and distribution, may exercise the Options at any time within three years
following Optionee's death (but in any event prior to the Expiration Date).


(b)            Exercise following Disability.  In the event of termination of
Optionee's employment by the Company or any Subsidiary by reason of Disability
approved by the Company before exercise in full or expiration of the Options,
Optionee may exercise the Options at any time within three years following such
termination of employment (but in any event prior to the Expiration Date).


(c)            Exercise following Retirement.  In the event of termination of
Optionee's employment by reason of Retirement before exercise in full or
expiration of the Options, Optionee may exercise the Options at any time
subsequent to vesting and before the Expiration Date. Notwithstanding the
foregoing, in the event that the Optionee dies following Optionee’s termination
of employment by reason of Retirement but prior to the Expiration Date, the
Options shall immediately become fully exercisable (if not exercisable already),
and Optionee’s estate or the person or persons to whom the rights under the
Options shall have passed by will or the laws of descent and distribution, may
exercise the Options at any time within three years following Optionee’s death
(but in any event prior to the Expiration Date).


(d)            Exercise following Change of Control.  In the event of
termination of Optionee’s employment by reason of Change of Control, and, if the
Optionee is a party to a Change of Control Agreement and terminates employment
under the terms of such agreement and is entitled to benefits under such
agreement, including benefits as a result of an Anticipatory Termination as
defined in the Change of Control Agreement, then any such fully vested Options
outstanding as of the date of such termination shall remain outstanding and
exercisable through the Expiration Date.


(e)            Exercise following termination by the Company not for Cause.  In
the event of the involuntary termination of Optionee’s employment by the Company
not for Cause, then any such fully vested Options outstanding as of the date of
such termination shall remain outstanding and exercisable by the Optionee at any
time within two years following Optionee’s termination of service (but in any
event prior to the Expiration Date).

 
 

--------------------------------------------------------------------------------

 

For purposes of this Section 3, it shall not be considered a termination of
employment if Optionee is placed by the Company or any Subsidiary on military or
sick leave or such other type of leave of absence that the Committee in its sole
discretion considers as continuing the employment relationship intact.  At the
time of any exercise of any Options exercised pursuant to this Section 3, the
Option Price shall be paid in full as provided in Section 2.


4.              Modification and Waiver.  Except as provided in the Plan with
respect to determinations of the Board or the Committee and subject to the
Board’s right to amend the Plan, neither this Agreement nor any provision hereof
can be changed, modified, amended, discharged, terminated or waived orally or by
any course of dealing or purported course of dealing, but only by an agreement
in writing signed by you and Capital One; provided, that changes, modifications
and amendments not detrimental to you may be made in writing signed only by
Capital One.  No such agreement shall extend to or affect any provision of this
Agreement not expressly changed, modified, amended, discharged, terminated or
waived or impair any right consequent on such a provision.  The waiver of or
failure to enforce any breach of this Agreement shall not be deemed to be a
waiver or acquiescence in any other breach thereof.


5.              Tax Obligations Upon Exercise of Options. The difference, on the
date of exercise, between the Fair Market Value of the Option Shares purchased
and the Option Price is compensation taxable to Optionee as ordinary income on
the date of exercise and is subject to applicable federal, state and local taxes
that the Company is obligated to withhold. The Company’s designated agent will
automatically withhold upon exercise the number of Option Shares having a Fair
Market Value equal to the minimum applicable withholding taxes, unless the
Optionee makes other arrangements suitable to the Company for the payment of all
applicable withholding taxes.


6.              Governing Law.  This Agreement shall be governed by federal law
and, to the extent not preempted thereby, by the laws of the State of Delaware.


7.              Conflicts.  In the event of any conflict between the provisions
of the Plan as in effect on the Date of Grant and the provisions of this
Agreement, except terms otherwise defined herein, the provisions of the Plan
shall govern.  All references herein to the Plan shall mean the Plan as in
effect on the date hereof.


8.              Bound by Plan.  In consideration of the grant of the Options,
Optionee agrees that he will comply with such conditions as the Committee may
impose on the exercise of the Options and be bound by the terms of the Plan.


9.              Employment Status.  This Agreement does not constitute a
contract of employment nor does it alter Optionee’s terminable at will status or
otherwise guarantee future employment.


10.           Binding Effect.  This Agreement shall be binding upon, enforceable
against, and inure to the benefit of Optionee, his legatees, distributees and
personal representatives, and the Company and its successors and assigns.


11.           Forfeiture Event. Optionee agrees to reimburse the Company with
respect to the Options to the extent required by Section 304 of the
Sarbanes-Oxley Act of 2002 or as otherwise required by law.

 
 

--------------------------------------------------------------------------------

 

12.           Clawback.


(a)           In the event the Committee determines that you have willfully
engaged in illegal conduct or gross misconduct that in either case is materially
and demonstrably injurious to the Company, (1) all Options hereunder that vested
during the Clawback Period and that you have not yet exercised shall immediately
be forfeited and cancelled and (2) you shall deliver to the Company on the
Forfeiture Delivery Date the Forfeiture Shares, each as defined below, if any.


For purposes of this Section 12(a):


(i)             No act or failure to act on your part shall be considered
“willful” unless it is done, or omitted to be done, by you in bad faith or
without reasonable belief that your action or omission was in the best interests
of the Company.  Any act, or failure to act, based upon (A) authority given
pursuant to a resolution duly adopted by the Applicable Board, (B) the
instructions of the Chief Executive Officer of the Company (unless you are the
Chief Executive Officer at the time of any such instruction) or (C) the advice
of counsel for the Company shall be conclusively presumed to be done, or omitted
to be done, by you in good faith and in the best interests of the Company.


(ii)            “Clawback Period” means the one-year period ending on the date
the Committee makes the determination referenced in the first sentence of this
Section 12(a).


(iii)           “Forfeiture Shares” means (i) the number of Option Shares
acquired by you during the Clawback Period and that are held by you as of the
Forfeiture Delivery Date reduced by a number of shares of the Company common
stock equal to (A) the aggregate Option Price for such Option Shares divided by
(B) the Fair Market Value of such Option Shares on the date such Option Shares
were acquired plus (ii) the pre-tax proceeds from sales or other transfers
(including in connection with any “cashless exercise”), if any, of Option Shares
that you acquired during the Clawback Period and that you have sold or otherwise
transferred prior to the Forfeiture Delivery Date reduced by the aggregate
Option Price for such Option Shares.  The “pre-tax proceeds” for any Option
Shares that were transferred by you in a transaction other than a sale on the
New York Stock Exchange shall be the Fair Market Value of such Option Shares as
of the date of such transaction.  The “pre-tax proceeds” for any Option Shares
that were withheld pursuant to Section 5 shall be the Fair Market Value of such
Option Shares as of the date they were withheld


(iv)           “Forfeiture Delivery Date” means the date that is 30 days after
the Committee makes the determination referenced in the first sentence of this
Section 12(a), or such earlier date upon which you deliver the Forfeiture Shares
to the Company.


(b)           It is your responsibility to ensure that the shares of common
stock of the Company you deliver on a Forfeiture Delivery Date are Option
Shares.  In the absence of Company records or written documentation from your
broker demonstrating this fact, you must deliver to the Company the Fair Market
Value of any Forfeiture Shares as of the date that such Option Shares are
transferred from your stock plan account or otherwise become indistinguishable
from other shares of common stock of the Company that you may hold on the
Forfeiture Delivery Date.

 
 

--------------------------------------------------------------------------------

 

13.           Mandatory Holding Requirement.


(a)           You agree that with respect to the Applicable Holding Shares you
may not transfer, sell, pledge, hypothecate or otherwise dispose of such
Applicable Holding Shares until the Holding Date; provided that the requirements
set forth in this Section 13 shall immediately lapse and be of no further force
and effect upon your death, Disability or a Change of Control.


(b)           For purposes of this Section 13:


(i)             “Applicable Holding Shares” means 50% of the Option Shares
acquired hereunder (not including any shares sold or retained by the Company to
fund the payment of (i) the Option Price or (ii) any tax withholding obligation
payable in connection with the acquisition of such Option Shares) during your
term of employment with the Company and during the one-year period after
termination of your employment for any reason; and


(ii)            “Holding Date” means the first anniversary of the date of
acquisition of any Applicable Holding Shares.


14.           Miscellaneous.


(a)           Your obligations under this Agreement shall survive any
termination of your employment with the Company for any reason.


(b)           You acknowledge that any of the Company’s rights or remedies under
this Agreement shall be cumulative and in addition to whatever other remedies
the Company may have under law or equity.


(c)           You agree that any recovery by the Company under this Agreement
will be a recovery of Options or Option Shares to which you were not entitled
under this Agreement and is not to be construed in any manner as a penalty.


(d)           The Company may, to the maximum extent permitted by applicable
law, retain for itself funds or securities otherwise payable to you pursuant to
this Agreement to satisfy any obligation or debt that you owe the Company,
including any obligations hereunder.  The Company may not retain such funds or
securities until such time as they would otherwise be distributable to you in
accordance with this Agreement.




[Signature page follows.]

 
 

--------------------------------------------------------------------------------

 

The Company from time to time distributes and makes available to associates a
disclosure document relating to the Plan.  You may also contact the HR Help
Center to obtain a copy of the Plan disclosure document and the Plan.  You
should carefully read the Plan disclosure document and the Plan.  By accepting
the benefits of these Options you acknowledge receipt of the Plan, and the Plan
disclosure document and agree to be bound by the terms of these Options and the
Plan.


IN WITNESS WHEREOF, CAPITAL ONE FINANCIAL CORPORATION has caused this Agreement
to be signed on its behalf.





 
CAPITAL ONE FINANCIAL CORPORATION
     
By:
                 
Jory Berson
 
Chief Human Resources Officer

 
 

--------------------------------------------------------------------------------